United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2091
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                   Roberto Lee

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: April 13, 2022
                               Filed: June 8, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Roberto Lee pleaded guilty to conspiracy to distribute meth and cocaine, 21
U.S.C. §§ 841(a)(1), (b)(1)(A), and money laundering, 18 U.S.C. § 1956. The
district court 1 applied the manager or supervisor enhancement, U.S.S.G. § 3B1.1(b),

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
bringing his Guidelines range to 324–405 months in prison. But because it believed
that the Guidelines create an irrational disparity between different purities of meth,
the district court varied downward and sentenced Lee to 210 months in prison. Lee
appeals, arguing that the court miscalculated his Guidelines range and imposed an
unreasonable sentence. We affirm.

      Lee first challenges the application of the manager or supervisor
enhancement. “The district court’s factual findings, including its determination of a
defendant’s role in the offense, are reviewed for clear error, while its application of
the guidelines to the facts is reviewed de novo.” United States v. Gaines, 639 F.3d
423, 427–28 (8th Cir. 2011) (citation omitted).

      U.S.S.G § 3B1.1(b) provides a three-level increase “[i]f the defendant was a
manager or supervisor (but not an organizer or leader) and the criminal activity
involved five or more participants or was otherwise extensive.” To decide whether
the enhancement applies, we consider several factors:

      the exercise of decision making authority, the nature of participation in
      the commission of the offense, the recruitment of accomplices, the
      claimed right to a larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense, the nature and scope
      of the illegal activity, and the degree of control and authority exercised
      over others.

§ 3B1.1 cmt. n.4. The manager or supervisor enhancement is a very low bar—it
applies “even if a defendant managed or supervised only one person in a single
transaction.” United States v. Denson, 967 F.3d 699, 708 (8th Cir. 2020).

      The district court did not clearly err in finding that Lee was a manager or
supervisor. Lee: (1) planned the purchase and delivery of 16 pounds of meth from
a Chicago supplier; (2) directed his co-conspirator to find two couriers to transport
and deliver the meth; (3) gave those couriers directions on how to avoid law
                                         -2-
enforcement suspicion while in transit; (4) paid for their expenses; and (5) controlled
how the meth was divided among his co-conspirators. The record also shows that,
while facilitating a cocaine shipment from Texas, Lee controlled distribution of the
cocaine and told others that he supervised lower-level drug dealers involved in the
conspiracy. That’s enough to show that Lee managed or supervised at least one
person in a single transaction. Id.

       Lee also argues that his below-Guidelines sentence was substantively
unreasonable. We review the substantive and procedural fairness of a sentence for
abuse of discretion. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc). A sentence is unreasonable if it’s “greater than necessary to accomplish
the goals of sentencing.” Kimbrough v. United States, 552 U.S. 85, 101 (2007)
(quotation omitted) (cleaned up). The sentencing court abuses its discretion when it
(1) “fails to consider a relevant factor that should have received significant weight;”
(2) “gives significant weight to an improper or irrelevant factor;” or (3) considers
the appropriate factors but commits clear error of judgment in weighing them.
United States v. Funke, 846 F.3d 998, 1000 (8th Cir. 2017) (citation omitted).
Where, as here, the district court varied below the Guidelines range, “it is nearly
inconceivable that the court abused its discretion in not varying downward still
further.” United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (citation
omitted).

      Lee argues his sentence should be even lower because of his traumatic
upbringing, difficulty building legitimate business as a former inmate, and the
hardship of being detained during a pandemic. But Lee’s argument amounts to a
mere disagreement with the district court’s weighing of the relevant factors. See
United States v. Farmer, 647 F.3d 1175, 1179 (8th Cir. 2011). After reviewing the
record, we conclude that the district court did not abuse its discretion by imposing a
sentence 114 months below the low end of the Guidelines range.

      Finally, Lee argues that the court gave significant weight to an improper
factor—that he involved his family in drug trafficking. Although he claims that he
                                         -3-
had nothing to do with his son’s pursuit of drug trafficking, Lee involved his son by
discussing drug sources, describing the operation of his trafficking organization, and
providing directions on how to conduct criminal activity. We conclude that this was
not an improper factor and that, even if it was, the district court’s brief reference to
family involvement during its comprehensive sentencing analysis does not amount
to significant weight. Cf. United States v. Sadler, 864 F.3d 902, 905 (8th Cir. 2017)
(per curiam) (holding that the district court’s “passing remark” that the defendant
was “exactly the type of defendant that Congress had in mind when it passed the
[Armed Career Criminal] Act” had a “negligible” effect on the final sentence).

      For the foregoing reasons, we affirm.
                      ______________________________




                                          -4-